Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 28, 2014

                                      No. 04-14-00123-CV

                                     Blanca HERNANDEZ,
                                           Appellant

                                                 v.

 EAGLE PASS INDEPENDENT SCHOOL DISTRICT, Self Insured and Texas Department
  of Insurance Division of Workers' Compensation and Rod Bordelon, Jr. in his Capacity as
                         Commissioner of Workers Compensation,
                                       Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 12-12-28082-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

                                         ORDER
        This is an accelerated appeal. The clerk’s record was due February 24, 2014, ten days
after the notice of appeal was filed. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not
filed. On March 5, 2014, this court notified Irene Rodriguez, the District Clerk of Maverick
County, that she is the trial court clerk responsible for timely filing the clerk’s record and the
record had not been filed. Our notice required Rodriguez to file the record no later than March
17. We did not receive a timely response to the notice. However, on March 25, 2014, the clerk
filed a motion requesting an additional three weeks to file the record. The motion asserts the
record is two volumes in length, but provides no explanation for the delay in filing the record
other than the general statement that “My other duties or activities preclude working on the
record.”

        We grant the motion in part and order Irene Rodriguez to file the clerk’s record by
April 7, 2014. See TEX. R. APP. P. 35.3(c) (extension of time to file record in accelerated appeal
must not exceed 10 days). The clerk is advised that if the record is not filed by the date ordered,
we may order her to appear and show cause why she should not be held in contempt. The clerk is
further advised that the court will not grant a further extension of time unless she (1) establishes
there are extraordinary circumstances that prevent her from timely filing the record and (2)
provides the court reasonable assurance the record will be completed and filed by the requested
extended deadline.
       Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we order the clerk of this court to serve
a copy of this order on the trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court